





CITATION:
R. v. Gruden, 2011
          ONCA 762



DATE: 20111202



DOCKET: C54227



COURT OF APPEAL FOR ONTARIO



Goudge, LaForme and Rouleau JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Craig Lawrence Gruden



Applicant/Appellant



Robert Sheppard, for the appellant



Myfanwy Smith, for the respondent



Heard: November 30, 2011



On appeal from the sentence imposed by Justice W Rabley of the
          Ontario Court of Justice on June 28, 2011.



APPEAL BOOK ENDORSEMENT



[1]

The 12 month sentence imposed by the trial judge increased the joint
    submission at trial twelve fold.  In doing so the trial judge in our view
    overemphasized the fact of the dangerousness of the drug involved.

[2]

He also gave too short shrift to the lack of severity of the crime
    itself, particularly its very low level of sophistication, and the very
    unfortunate circumstances and background of the offender.

[3]

On appeal, the appellant and the Crown both submit that this is an error
    in principle and the appropriate sentence is six months together with the
    probation imposed at trial.

[4]

We agree.  Leave granted, appeal allowed and sentence varied accordingly.


